 1 Michael D. Rounds
   Nevada Bar No. 4734
 2 BROWNSTEIN HYATT FARBER SCHRECK, LLP
   5371 Kietzke Lane
 3 Reno, Nevada 89511
   Telephone: (775) 324-4100
 4 Facsimile: (775) 333-8171
   Email: mrounds@bhfs.com
 5
   Gary R. Sorden (Admitted Pro Hac Vice)
 6 Tim Craddock (Admitted Pro Hac Vice)
   KLEMCHUCK LLP
 7
   8150 N. Central Expressway, 10th Floor
 8 Dallas, Texas 75206
   Telephone: (214) 367-6000
 9 Facsimile: (214) 367-6001
   Email: gary.sorden@klemchuck.com
10         tim.craddock@klemchuck.com
11
     Attorneys for Eyetalk365, LLC
12
                                     UNITED STATES DISTRICT COURT
13
                                         DISTRICT OF NEVADA
14

15    ZMODO TECHNOLOGY CORPORATION                        Case No. 2:18-cv-01527-RCJ-CWH
      LIMITED,
16
                        Plaintiff,                        JOINT STIPULATION TO EXTEND
17                                                        DATE FOR JOINT CLAIM
      v.                                                  CONSTRUCTION AND PREHEARING
18                                                        STATEMENT
      EYETALK365, LLC,
19                                                        (FIRST REQUEST)
                        Defendant.
20

21
             Plaintiff Zmodo Technology Corporation Limited (“Zmodo” or “Plaintiff”) and
22
      Defendant Eyetalk365, LLC (“Eyetalk” or “Defendant”) hereby stipulate and request an order
23
      extending the due date for the parties’ Joint Claim Construction and Prehearing Statement by
24
      three days from February 8, 2019 to February 11, 2019. The parties filed on February 7, 2019 an
25
      extension request to the deadline for an interim status report and the dispositive motion deadline.
26
      (ECF No. 35)
27
28
                                                    -1-
 1            This requested extension is not for purposes of delay and is necessary to accommodate the

 2   parties’ and their attorneys’ schedules and commitments, including Eyetalk’s counsel’s upcoming

 3   trial.

 4
     Dated: February 8, 2019                              Dated: February 8, 2019
 5
     By: /s/ Jonathan K. Waldrop                          By: /s/ Michael D. Rounds
 6       Jonathan K. Waldrop (pro hac vice)                   Gary R. Sorden (pro hac vice)
         KASOWITZ BENSON TORRES LLP                           Tim Craddock (pro hac vice)
 7
         333 Twin Dolphin Drive, Suite 200                    KLEMCHUK LLP
 8       Redwood Shores, California 94065                     Campbell Centre II
         Telephone: (650) 453-5170                            8150 North Central Expressway,
 9       Facsimile:   (650) 453-5171                          10th Floor
         Email: jwaldrop@kasowitz.com                         Dallas, TX 75206
10       Email: jshaw@kasowitz.com                            Telephone: (214) 367-6000
                                                              Facsimile: (214) 367-6001
11
          Chad R. Fears (Nevada Bar No.: 6970)                Email: gary.sorden@klemchuk.com
12        EVANS FEARS & SCHUTTERT LLP                                 tim.craddock@klemchuk.com
          2300 W. Sahara Avenue, #900
13        Las Vegas, Nevada 89102                             Michael D. Rounds
          Telephone: (702) 805-0290                           (Nevada Bar No. 4734)
14        Facsimile:   (702) 805-0291                         BROWNSTEIN HYATT FARBER
15        Email: cfears@efstriallaw.com                        SCHRECK, LLP
                                                              5371 Kietzke Lane
16                                                            Reno, Nevada 89511
          Attorneys for Plaintiff Zmodo Technology            Telephone: (775) 324-4100
17        Corporation Limited                                 Facsimile: (775) 333-8171
                                                              Email: mrounds@bhfs.com
18
                                                               Attorneys for Defendant Eyetalk365,
19                                                             LLC
20
                                                  IT IS SO ORDERED.
21

22
                                                  _______________________________________
23                                                UNITED STATES MAGISTRATE JUDGE
24                                                        February 11, 2019
                                                  DATED: ____________________________
25

26

27
28
                                                    -2-
